

 S490 ENR: To reinstate and extend the deadline for commencement of construction of a hydroelectric project involving the Gibson Dam.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 490IN THE SENATE OF THE UNITED STATESAN ACTTo reinstate and extend the deadline for commencement of construction of a hydroelectric project
			 involving the
			 Gibson Dam.1.Reinstatement and extension of time for Federal Energy Regulatory Commission project involving
 Gibson Dam(a)In generalNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Federal Energy Regulatory Commission project numbered 12478–003, the Federal Energy Regulatory Commission (referred to in this section as the Commission) may, at the request of the licensee for the project, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of, and the procedures of the Commission under, that section, extend the time period during which the licensee is required to commence construction of the project for not more than 3 consecutive 2-year periods from the date of the expiration of the extension originally issued by the Commission.(b)Reinstatement of expired license(1)In generalIf the period required for the commencement of construction of the project described in subsection (a) has expired prior to the date of enactment of this Act, the Commission may reinstate the license effective as of that date of expiration.(2)ExtensionIf the Commission reinstates the license under paragraph (1), the first extension authorized under subsection (a) shall take effect on the date of that expiration.Speaker of the House of RepresentativesVice President of the United States and President of the Senate